955 F.2d 367
UNITED STATES of America, Plaintiff-Appellee,v.Billy Ray VAUGHN, Defendant-Appellant.
No. 91-1589

Conference Calendar.
United States Court of Appeals,Fifth Circuit.
March 11, 1992.
Billy Ray Vaughn, pro se.
Alfred E. Moreton, III, Robert O. Whitwell, U.S. Atty., Oxford, Miss., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Mississippi, Glen H. Davidson, Judge.
Before GARWOOD, HIGGINBOTHAM, and SMITH, Circuit Judges.
PER CURIAM:


1
Vaughn argues to this Court only that the district court incorrectly increased his sentence under the Guidelines 1) because he discharged a firearm and 2) for obstruction of justice.


2
Relief under 28 U.S.C.A. § 2255 is reserved for transgressions of constitutional rights and for a narrow range of injuries that could not have been raised on direct appeal and would, if condoned, result in a complete miscarriage of justice.  U.S. v. Capua, 656 F.2d 1033, 1037 (5th Cir.1981).   Nonconstitutional claims that could have been raised on direct appeal, but were not, may not be asserted in a collateral proceeding.  Id.  Vaughn was sentenced within the Guideline range and did not appeal the sentence.   A district court's technical application of the Guidelines does not give rise to a constitutional issue.  U.S. v. Lopez, 923 F.2d 47, 50 (5th Cir.), cert. denied, --- U.S. ----, 111 S. Ct. 2032, 114 L. Ed. 2d 117 (1991).


3
Vaughn's claim is not cognizable under the limited scope of relief available under 28 U.S.C.A. § 2255 because it is not of constitutional dimension, could have been raised on direct appeal, and there has been no showing as to why it was not.


4
AFFIRMED.